Exhibit 10(b)

 

AMENDMENT TO WARRANTS (the “Amendment”) dated as of December 4, 2003 (the
“Effective Date”).

 

WHEREAS, United Rentals, Inc., a Delaware corporation (the “Company”), has
previously issued warrants (the “Warrants”) to purchase shares of Common Stock,
$.01 par value per share, of the Company (the “Common Stock”), pursuant to the
terms of such Warrants, each dated as of September 12, 1997. All capitalized
terms used but not defined in this Amendment shall have the meanings assigned to
them in the Warrants;

 

WHEREAS, the Company proposes in and by this Amendment to amend the Warrants to
permit the Holders to exercise the Warrants through a cashless exercise
mechanism; and

 

WHEREAS, the Company has done all things necessary on its part to make this
Amendment a valid amendment of and supplement to the Warrants.

 

A.    Amendment to Warrants. Each of the Warrants is hereby amended, for the
equal and proportionate benefit of all Holders of the Warrants and the Company,
as follows:

 

1. Section 9 of each of the Warrants is hereby amended by deleting clause (ii)
in its entirety and replacing it with the following:

 

“(ii) payment to the Company of the exercise price for the number of Shares
specified in the above-mentioned purchase form together with applicable stock
transfer taxes, if any, at the option of the Holder (a) in cash in United States
dollars or by certified or official bank check payable to the order of the
Company or (b) by a “Cashless Exercise” (as defined below) together with
applicable stock transfer taxes, if any, in cash.”

 

2. Section 9 of the Warrants is further amended by adding the following after
the first sentence of Section 9:

 

“A “Cashless Exercise” shall mean an exercise of a Warrant in accordance with
the immediately following two sentences. To effect a Cashless Exercise, the
Holder may exercise a Warrant, in whole or in part, without payment of the
exercise price in cash by surrendering such Warrant and, in exchange therefor,
receiving such number of Underlying Shares equal to the product of (1) that
number of Underlying Shares for which such Warrant is being exercised and which
would be issuable in the event of such exercise with payment in cash of the
exercise price in accordance with (ii)(a) above and (2) the Cashless Exercise
Ratio (as defined below). The “Cashless Exercise Ratio” shall equal a fraction,
the numerator of which is the excess of the “Fair Market Value” (Fair Market
Value on a given date means the average of the high and

 

1



--------------------------------------------------------------------------------

low price of a share of Common Stock, as reported by the principal national
securities exchange or other trading system on which the Common Stock is traded)
per share of Common Stock on the date of exercise over the exercise price per
share of Common Stock as of the date of exercise and the denominator of which is
the Fair Market Value per share of Common Stock on the date of exercise. Upon
surrender of a Warrant exercisable for more than one Underlying Share in
connection with a holder’s option to elect a Cashless Exercise, such Holder must
specify the number of Underlying Shares for which such Warrant certificate is to
be exercised (without giving effect to such Cashless Exercise). All provisions
of this Agreement shall be applicable with respect to a Cashless Exercise of a
Warrant for less than the full number of Underlying Shares represented thereby.
In the even of an exercise of a Warrant for less than all the Underlying Shares
(after giving effort to the Cashless Exercise) the Company shall promptly issue
a Warrant representing the right to purchase the balance of such Underlying
Shares containing the same terms and provisions as are contained in this
Warrant.

 

B.    Incorporation of Warrants.    All the provisions of this Amendment shall
be deemed to be incorporated in, and made a part of, each of the Warrants; and
each of the Warrants, as supplemented and amended by this Amendment, shall be
read, taken and construed as one and the same instrument. The Company hereby
covenants to the Holders that except as expressly modified hereby, each of the
Warrants remain in full force and effect.

 

C.    Application of Amendment.    The provisions and benefit of this Amendment
shall be effective with respect to the Warrants outstanding as of the Effective
Date.

 

D.    Headings.    The headings of the Sections of this Amendment are inserted
for convenience of reference and shall not be deemed to be a part thereof.

 

E.    Separability Clause.    In case any provision in this Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof and the Warrants shall not in any way be
affected or impaired thereby.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
duly authorized officers and to be dated as of the date set forth above.

 

 

UNITED RENTALS, INC.

 

By:

 

--------------------------------------------------------------------------------

   

Name:  Wayland Hicks

Title:    Chief Operating Officer

 

3